DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 27 is objected to because of the following informalities:  The “interactive” before “modular construction system” in line 1 should be omitted to conform with terminology of the claim on which this claim depends.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 10, 12, 14-17 and 20-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Karunaratne (2013/0217294) and Yang (2012/0268390).  Karunaratne discloses an interactive modular construction toy element (10) that is part of a modular toy construction system having a plurality of different modular construction elements (Figs. 23-25, paragraphs 73-77 & 86) each having a sensor (30) responsive to a predetermined sensor input and adapted to output a sensor signal corresponding to the predetermined sensor input, a function element (34) to perform at least one controllable function in response to a control signal and a control circuit (32) connected .  
Claims 3-7 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Karunaratne and Yang as applied above and further in view of Cheng (2009/0068923).  Karunaratne and Yang disclose the basic inventive concept with the exception of a first half of the element forming the input part and a second half of the element forming the output part with the parts being visually distinguishable by color.  Cheng discloses a toy having first and second ends defined along a horizontal direction that are equally divided there along into respective first and second parts (22, 24) differentiated by color (abstract, Fig. 1).  Since Karunaratne, Yang and Cheng all relate to toy elements, it would have obvious to one of ordinary skill in the art to modify Karunaratne and Yang to have the building element divided into two equal halves of different colors for the predictable result of making the element more visually appealing.  In regard to the two halves forming the input part and the output part with the respective sensor and function element located therein and wherein the sensor is located at a top of the input part, the examiner notes that such a modification would have involved a In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Karunaratne and Yang as applied for claim 1 above.  Karunaratne and Yang disclose the basic inventive concept with the exception of the number of coupling members on each of the input and output parts being at least five or six.  It would have been obvious to one of ordinary skill in the art to have at least five or six coupling members for each of the input and output parts since such a modification would have involved a mere duplication of parts and a duplication of parts has been held to have no patentable significance when no new or unexpected results are produced.  See In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).
Claims 11, 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Karunaratne and Yang as applied above for claims 1 and 15 and further in view of Bdeir (2013/0050958).  Karunaratne and Yang disclose the basic inventive concept with the exception of the input part and output part having visual indicators such as colors or shapes to visually communicate to a user the type of sensor and function provided by the respective parts of the element.  Bdeir discloses interactive modular construction elements wherein components of the elements are shaped and colored based on the purpose of the parts such as being inputs or outputs (paragraph 73).  It would have been obvious to one of ordinary skill in the art from the teaching of Bdeir to provide visual indicators to the parts of the interactive construction elements of Karunaratne and Yang for the predictable result of making the system easier to use since the purposes of the elements provided in the construction system can be easily identified by the user.  
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-8 and 10-29 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Patent publication 2010/0001923.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSSA HYLINSKI whose telephone number is (571)272-2684. The examiner can normally be reached Mon - Fri 9:30 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on 571-272-4463. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





AMH
/EUGENE L KIM/Supervisory Patent Examiner, Art Unit 3711